PER CURIAM.
After careful consideration of the record and briefs and oral arguments of counsel, it appears to us that we are controlled by the principle enunciated in Grant v. Corbitt, 95 So.2d 25 (Fla.1957), and although we may have reached a different conclusion from the trial judge had we been the trier of the facts, we must affirm on authority of above cited case, pointing out, however, that this decision does not preclude further petitions for modification if changes arise affecting the best interests of the minor child.
Affirmed.
JOHNSON, C. J., and WIGGINTON and SPECTOR, JJ-, concur.